UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No.1 T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For fiscal year ended: January 31, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 160 Cassell Road, P. O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 723-6751 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on Title of each class which registered Common Shares, par value $0.10 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: Common Shares, par value $0.10 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £ No T Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes £No T Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated byreferenceinPartIII of the Form10-K/A or any amendment to this Form 10-K/A.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 under the Exchange Act.Large accelerated filer£Accelerated filer T Non-accelerated filer£ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ NoT State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average of the bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $144,539,043. The number of Registrant’s outstanding Common Shares was 11,220,577 as of April 13, 2007. DOCUMENTS INCORPORATED BY REFERENCE Form 10-K/A Part Number Portions of Registrant’s Definitive Proxy Statement filed pursuant to Regulation 14A in connection with Registrant’s Annual Meeting of Shareholders to be held on June 6, 2007 III EXPLANATORY NOTE On January 22, 2008, the Audit Committee of the Board of Directors of Met-Pro Corporation (the “Company”), after discussion with management and the Company’s independent registered public accountants, Margolis & Company P.C., concluded that the Company’s previously issued audited financial statements as of and for the fiscal year ended January 31, 2007 inclusive of the fourth fiscal quarter ended January 31, 2007, and interim period unaudited financial statements as of and for the periods ended April 30, 2007, July 31, 2007 and October 31, 2007, should no longer be relied upon because of errors in such financial statements that would require restatement of the financial statements for all indicated periods.Subsequent investigation has indicated that, for similar reasons, restatement of the unaudited financial statements as of and for the fiscal quarter ended October 31, 2006 is also required. The financial statements for the affected periods prematurely recognized net sales and net income that should have been recognized in subsequent fiscal periods, or which are expected to be able to be recognized in future fiscal periods. These revenue recognition errorsresulted in or contributedto adjustments in earnings per share, accounts receivable, inventories, accounts payable, accrued expenses,retained earnings and backlog. The financial statement errors were the result of unauthorized actions by one non-officerlevel sales employee, in violation of the Company’s policies including its revenue recognition policy. Additional information with respect to the action by the employee, who fabricated documents and involved vendors who made false statements to the Company, is disclosed in the Company's Current Report on Form 8-K filed February 12, 2008. The purpose of this Amendment No. 1 (this “Amendment”) on Form 10-K/A to the Annual Report on Form 10-K ofMet-Pro Corporation (the “Company”) for the fiscal year endedJanuary 31, 2007 is to correct the net sales, net income, earnings per share, accounts receivable, inventories, accounts payable, accrued expenses,retained earnings and backlogamounts that were improperly stated as a result of these actions.The errors affect the Company’s Consolidated Balance Sheet, Consolidated Statement of Operations, Consolidated Statement of Shareholders’ Equity, Consolidated Statement of Cash Flows and the Notes to Consolidated Financial Statements. In addition to these changes to the Consolidated Financial Statements, this Amendment makes corresponding changes in the Management’s Discussion and Analysis of Financial Condition and Results of Operations. The only changes in this Amendment on Form 10-K/A to the original Form 10-K filed onApril 13, 2007 are those affected by the restatement.This Form 10-K/A continues to speak as of the date of our original Form 10-K and we have not updated the disclosures to speak as of a later date or to reflect subsequent results, events or developments.Information in the original Form 10-K not affected by the foregoing is unchanged and reflects the disclosures made at the time of the filing of the original Form 10-K.Accordingly, this Form 10-K/A should be read in conjunction with our SEC filings made subsequent to the April 13, 2007 filing of the original Form 10-K, including any amendments to those filings. The following items have been amended as a result of the restatement and are included in this Form10-K/A: · Part I – Item 1 – Business · Part II – Item 6 – Selected Financial Data · Part II – Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations · Part II – Item 8 – Financial Statements and Supplementary Data · Part III – Item 9A – Controls and Procedures · Part IV – Item 15 – Exhibits and Financial Schedules Pursuant to the applicable rules, Item 15 of Part IV has been amended to contain the currently dated certifications from our principal executive officer and principal financial officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. The certifications of our principal executive officer and principal financial officer are attached to this Form 10-Q/A as Exhibits 31.1, 31.2, 32.1 and 32.2, respectively. FORM 10-K/A Index Page PART I Item 1. Business (Restated) 1 Executive Officers of the Registrant 7 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 11 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II Item 5. Market for the Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data (Restated) 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations (Restated) 16 Forward-Looking Statements; Factors That May Affect Future Results 24 Item 7A. Quantitative and Qualitative Disclosure About Market Risks 25 Item 8. Financial Statements and Supplementary Data (Restated) 26 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 58 Item 9A. Controls and Procedures (Restated) 59 Item 9B. Other Information 59 PART III Item 10. Directors, Executive Officers and Corporate Governance 60 Item 11. Executive Compensation 60 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 60 Item 13. Certain Relationships and Related Transactions, and Director Independence 60 Item 14. Principal Accountant Fees and Services 61 PART IV Item 15. Exhibits and Financial Statement Schedules (Restated) 61 SIGNATURES 65 Index FACTORS THAT MAY AFFECT FUTURE RESULTS Met-Pro’s prospects are subject to certain uncertainties and risks.This Annual Report on Form 10-K/A also contains certain forward-looking statements within the meaning of the Federal securities laws.Met-Pro’s future results may differ materially from its current results and actual results could differ materially from those projected in the forward-looking statements, perhaps for reasons described in “Risk Factors”, and perhaps for other unanticipated reasons. Readers should pay particular attention to the considerations described in the section of this report entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Forward-Looking Statements; Factors That May AffectFuture Results.” Readers should also carefully review the risk factors identified in this Annual Report and in other documents Met-Pro files from time to time with the Securities and Exchange Commission. PART I Item 1.Business: General: Met-Pro Corporation (“Met-Pro” or the “Company”), incorporated in the State of Delaware on March 30, 1966 and reincorporated in the State of Pennsylvania on July 31, 2003, manufactures and sells product recovery and pollution control equipment for purification of air and liquids, and fluid handling equipment for corrosive, abrasive and high temperature liquids.The Company markets and sells its products through its own personnel, distributors, representatives and agents.The Company’s products are sold worldwide primarily in industrial markets.The Company was taken public on April 6, 1967 and traded on the American Stock Exchange from July 25, 1978 until June 18, 1998, at which time the Company’s Common Shares began trading on the New York Stock Exchange, where it currently trades under the symbol “MPR”. The Company’s principal executive offices are located at 160 Cassell Road, Harleysville, Pennsylvania and the telephone number at that location is (215) 723-6751.Our website address is www.met-pro.com. Our Annual Report on Form 10-K and Form 10-K/A and other reports filed pursuant to Section 13(a) and 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are made available free of charge on or through our website at www.met-pro.comas soon as reasonably practicable after such reports are filed with, or furnished to, the Securities and Exchange Commission (the “SEC”).Copies of our (i) Corporate Governance Guidelines, (ii) charters for the Audit Committee, Compensation and Stock Option Committee, and Corporate Governance and Nominating Committee, and (iii) Code of Business Conduct and Ethics are available at www.met-pro.com under the “Investor Relations – Corporate Governance” captions.Copies will also be provided to any shareholder upon written request to the Secretary, Met-Pro Corporation, 160 Cassell Road, P.O. Box 144, Harleysville, Pennsylvania 19438. Except where otherwise indicated by the context used herein, references to the “Company”, “we”, “our” and “us” refer to Met-Pro Corporation, its divisions and its wholly-owned subsidiaries. Products, Services and Markets: The Company has identified six operating segments and has aggregated those operating segments into two reportable segments as follows: Product Recovery/Pollution Control Technologies and Fluid Handling Technologies, and one other segment (Filtration/Purification Technologies).The Filtration/Purification Technologies segment is comprised of four operating segments that do not meet the criteria for aggregation outlined in Statement of Financial Accounting Standards (“SFAS”) No. 131, but which can be combined due to certain quantitative thresholds listed in SFAS No. 131. The following is a description of each segment: Product Recovery/Pollution Control Technologies Reporting Segment: This reportable segment consists of one operating segment that manufactures products for the purification of air or liquids.Many of these products are custom designed and engineered to solve a customer’s product recovery or pollution control issues.The 1 Index products are sold worldwide through Company sales personnel and a network of manufacturer’s representatives.This reporting segment is comprised of the Duall, Systems, Flex-Kleen and Strobic Air business units. Duall Division, located in Owosso, Michigan, is a leading manufacturer of industrial and municipal air and water quality control systems.The Division’s major products include chemical and AroBIOS biological odor control systems, fume and emergency gas scrubbers, HydroLance wet particulate collectors, air strippers and degasifiers for contaminated groundwater treatment, ducting and exhaust fans.All equipment is fabricated from corrosion resistant materials.Duall’s support services include pilot studies, engineering, installation, preventative maintenance, and performance testing.Duall products are sold both domestically and internationally to the metal finishing, plating, wastewater treatment, composting, food processing, ethanol production, chemical, printed circuit, semiconductor, steel pickling, pharmaceutical, battery manufacturing and groundwater remediation markets.Market specific sales managers and factory trained manufacturer’s representatives sell Duall’s engineered systems to industrial and municipal clients. Systems Division, located in Harleysville, Pennsylvania, is a leader in the supply of custom designed and manufactured air and water pollution control equipment.Systems Division’s air pollution control capabilities include: carbon adsorption systems for the concentration and recovery of volatile solvents, thermal and catalytic oxidation systems, regenerative thermal oxidizers, enclosed flares and the supply of abatement catalysts.These systems are custom engineered for clients in the emerging ethanol industry as well as the automotive, aerospace and furniture industries.Additional applications include painting, pharmaceutical, petrochemical, chemical, electronics, food processing and printing industries.Systems Division’s in-depth engineering capabilities allow plant owners to satisfy strict air pollution regulations while minimizing fuel costs.Systems Division also offers a full range of catalyst products for the oxidation of pollutants, which include catalysts for the oxidation of chlorinated solvents and low temperature oxidation catalysts.Systems Division products are sold worldwide by a combination of in-house personnel and manufacturer’s representatives. Flex-Kleen Division, located in Itasca, Illinois, operating with the Company’s wholly-owned subsidiary, Flex-Kleen Canada Inc., is a leading supplier of product recovery and dry particulate collectors that are used primarily in the process of manufacturing industrial and consumer goods, food products and pharmaceuticals.While some of Flex-Kleen’s products are used for nuisance collection of particulates to conform to environmental concerns, the larger portion of its sales activity is for product collection and is process driven.Flex-Kleen’s products are sold through manufacturer’s representatives located across the United States and Canada. Strobic Air Corporation, located in Harleysville, Pennsylvania, a recognized technological leader in the air movement industry, designs and manufactures technologically advanced exhaust systems for laboratory fume hoods in university, public health, government, chemical, pharmaceutical, industrial and other process industries. With three decades of experience in addressing the needs of laboratory researchers and facility owners, Strobic Air has continued to develop and enhance its Tri-Stack™ roof exhaust systems to provide even greater flows, lower energy costs and decreased noise levels. Strobic Air Tri-Stack™ laboratory fume hood exhaust systems meet the requirements of ANSI Z9.5, American National Standard for Laboratory Ventilation. Heat recovery systems by Strobic Air provide energy conservation on laboratory fume hood exhaust systems. Unique glycol/water heat exchanger coil modules for Tri-Stack™ systems extract exhaust heat for heating or cooling conditioned makeup air. Strobic’s HEPA filtration system complies with ventilation standards for specialized care environments such as airborne infection isolation rooms.Sales, engineering and customer service are provided both internally and through a network of manufacturer’s representatives located in offices worldwide. Fluid Handling Technologies Reporting Segment: This reportable segment is comprised of one operating segment that manufactures high quality horizontal, vertical, and in-tank centrifugal pumps that handle corrosive, abrasive, and high temperature liquids.This combination of pump types and configurations provides products that excel in applications requiring corrosion resistance such as: the pumping of acids, brines, caustics, bleaches, seawater, a wide variety of waste liquids, and high temperature liquids used in many industrial and commercial applications.These products are sold worldwide through an extensive network of distributors.This reporting segment is comprised of the Dean Pump, Fybroc and Sethco business units. Dean Pump Division, located in Indianapolis, Indiana, designs and manufactures high quality horizontal and vertical centrifugal pumps that handle a broad range of applications.Industrial markets served include the chemical, petrochemical, refinery, pharmaceutical, plastics, pulp and paper, and food processing industries.Commercial users include hospitals, universities, and laboratories.Both groups choose Dean Pump products for their quality and for products’ suitability to handle difficult applications, particularly on high temperature liquid applications.The Division’s products are sold worldwide through an extensive network of distributors. Fybroc Division, located in Telford, Pennsylvania, is the world leader in the manufacture of fiberglass reinforced plastic (“FRP”) centrifugal pumps.These pumps provide excellent corrosion resistance for tough applications including the pumping of acids, brines, caustics, bleaches, seawater and a wide variety of waste liquids.Fybroc’s second generation epoxy resin, EY-2, allows 2 Index the Company to offer the first corrosion resistant and high temperature FRP thermoset pumps suitable for solvent applications.The EY-2 material also expands Fybroc’s pumping capabilities to include certain acid applications such as high concentration sulfuric acid (75-98%).Fybroc pumps are sold to many markets including the chemical, petrochemical, pharmaceutical, fertilizer, pesticides, steel, pulp and paper, electric utility, aquaculture, aquarium, commercial marine/navy, desalination/water reuse, and industrial and municipal waste treatment industries.The Division’s products are sold worldwide through an extensive network of distributors. Sethco Division, which was moved to our recently expanded Telford, Pennsylvania facility, designs, manufactures and sells a variety of horizontal and vertical corrosion resistant pumps with flow rates of up to approximately 250 gallons per minute.Primarily manufactured from polypropylene or Kynar (PVDF), Sethco’s products are used extensively in the metal finishing, electronics, chemical processing and waste water treatment industries.Sethco’s products are sold directly through Company regional sales managers and through a worldwide network of non-exclusive distributors, catalog houses, and original equipment manufacturers. Filtration/Purification Technologies Segment: This other segment consists of four operating segments that produce the following products:proprietary chemicals for the treatment of municipal drinking water systems and boiler and cooling tower systems; cartridges and filter housings; filtration products for difficult industrial air and liquid applications; and filter systems using horizontal disc technology.This other segment is comprised of the Keystone Filter, Pristine Water Solutions, Mefiag and Mefiag B.V. operating segments. Keystone Filter Division, located in Hatfield, Pennsylvania, is an established custom pleater and filter cartridge manufacturer.The Division provides custom designed and engineered products which are currently used in a diversity of applications such as the nuclear power industry, components in medical equipment and in indoor air quality equipment.Keystone Filter also provides standard filters for water purification and industrial applications.Sales and customer service are provided directly through Company regional sales managers and through a non-exclusive distributor network. Pristine Water Solutions Inc. (“Pristine”), located in Waukegan, Illinois, is a leading manufacturer of safe and reliable water treatment compounds.Pristine is the consolidation of the Company’s Stiles-Kem Division and Pristine Hydrochemical Inc. businesses including product lines and operations into a wholly owned subsidiary of Met-Pro Corporation.This consolidation was effective as of February 1, 2006.Products sold by Pristine have been used in the public drinking water industry since 1955.Pristine’s Aquadene™ products are designed to eliminate problems created by high iron and manganese levels in municipal water systems. They also reduce scaling and general corrosion tendencies within water distribution piping systems as well as help municipalities meet soluble lead and copper limits in drinking water.These food grade products are NSF/ANSI approved for use in municipal drinking water supplies and are certified to meet or exceed existing state and federal guidelines.Pristine’s product line also includes coagulant and flocculent polymer products for both municipal and industrial applications which are used to improve water clarity and reduce sludge volume.Pristine also markets a chlorine dioxide treatment program for municipal drinking water disinfection which helps customers reduce trihalomethane formation as required by the EPA.In addition, Pristine markets and sells a line of Bio-Purge™ products for drinking well water remediation as well as boiler and cooling tower chemicals and services to industrial and commercial markets.This allows customers to maximize their heat transfer efficiency and save operating costs through energy conservation.Pristine’s products are sold directly through Company regional sales managers or agents and also through a network of distributors located in the United States and Canada.The company offers technical and laboratory customer support from the Waukegan facility. Mefiag B.V., operating as the Company’s wholly-owned subsidiary, Mefiag B.V., located in Heerenveen, The Netherlands, and the Company’s indirect wholly-owned subsidiary, Mefiag (Guangzhou) Filter Systems Ltd., located in Guangzhou, the People’s Republic of China, designs, manufactures and sells filter systems utilizing horizontal disc technology for superior performance, particularly in high efficiency and high-flow applications.Mefiag® filters are used in tough, corrosive applications in the plating, metal finishing and printing industries.Worldwide sales are accomplished directly through Company regional sales managers, qualified market-based distributors and original equipment manufacturers located throughout Europe, Asia and other major markets around the world. Mefiag Division, located in Owosso, Michigan, designs, manufactures and sells horizontal disc, cartridge, bag, carbon, and oil absorbing filter products for use in tough, corrosive applications in the plating, metal finishing and printing industries.Sales in the Americas are generated directly through Company regional sales managers, qualified market-based distributors and original equipment manufacturers. 3 Index United States Sales versus Foreign Sales (Restated): The following table sets forth certain data concerning total net sales to customers by geographic area in the past three years: Percentage of Net Sales Fiscal Year Ended January 31, 2007 2006 2005 (Restated) United States 75.3 % 75.3 % 78.6 % Foreign 24.7 % 24.7 % 21.4 % Net Sales 100.0 % 100.0 % 100.0 % Customers: During each of the past three fiscal years, no single customer accounted for 10% or more of the total net sales of the Company in any year.The Company does not believe that it would be materially adversely affected by the loss of any single customer. Seasonality: The Company does not consider its business, as a whole, to be seasonal in nature, although a limited number of its product lines are seasonal in nature. Competition: The Company experiences competition from a variety of sources with respect to virtually all of its products. The Company knows of no single entity that competes with it across the full range of its products and systems.The lines of business in which the Company is engaged are highly competitive.Competition in the markets served is based on a number of considerations, which may include price, technology, applications experience, know-how, reputation, product warranties, service and distribution. With respect to the Fluid Handling Technologies reporting segment, specifically the pump manufacturing operations, several companies, including Ingersoll-Dresser Pumps Co. (a subsidiary of Flowserve Corporation), Goulds Industrial Pumps, Inc. (a subsidiary of ITT Industries), and Durco Pumps, Inc. (a subsidiary of Flowserve Corporation), dominate the industry with several smaller companies, including Met-Pro, competing in select product lines and niche markets. With respect to the Product Recovery/Pollution Control Technologies reporting segment, we compete with numerous smaller as well as larger competitors, but there are no companies that dominate the markets in which we participate. With respect to the Filtration/Purification Technologies segment, we compete with numerous smaller as well as larger competitors, but there are no companies that dominate the markets in which we participate. The Company is unable to state with certainty its relative positions in its various markets, but believes that it is a leading and respected competitor in each of its niche markets. Research and Development: Due in part to the diversity of the Company’s products, research and development activities have been typically initiated and conducted on a operating segment basis.Effective February 1, 2007, the Company created the position of Technical Director who will be responsible for coordinating the Company’s research and development activities on a corporate-wide basis.Research is directed towards the development of new products related to current product lines, and the improvement and enhancement of existing products. The principal goals of the Company’s research programs are maintaining the Company’s technological capabilities in theproduction of product recovery/pollution control equipment, and fluid handling equipment; developing new products; and providing technological support to the manufacturing operations. 4 Index Research and development expenses were $2.3 million, $2.0 million and $2.2 million for the years ended January 31, 2007, 2006 and 2005, respectively. Patents and Trademarks: The Company has a number of patents and trademarks.The Company considers these rights important to certain of its businesses, although it considers no individual right material to its business as a whole. Regulatory Matters: The Company is subject to environmental laws and regulations concerning air emissions, discharges to water processing facilities, and the generation, handling, storage and disposal of waste materials in all operations.All of the Company’s production and manufacturing facilities are controlled under permits issued by federal, state and local regulatory agencies.The Company believes it is presently in compliance in all material respects with these laws and regulations.To date, compliance with federal, state and local provisions relating to protection of the environment has had no material effect upon capital expenditures, earnings or the competitive position of the Company. Backlog (Restated): Generally, the Company’s customers do not enter into long-term contracts, but rather issue purchase orders which are subject to negotiation and acceptance by the Company, at which point the Company considers the order to be “booked” and to be in backlog.Certain orders may be subject to customer approvals, most typically, approval of engineering drawings.The rate of the Company’s bookings of new orders varies from month to month.Orders have varying delivery schedules, and as of any particular date, the Company’s backlog may not be predictive of actual revenues for any succeeding specific period, in part due to potential customer requested delays in delivery the extent and duration of which may vary widely from period to period.Additionally, the Company’s customers typically have the right to cancel a given order, although the Company has historically experienced a very low rate of cancellation. The dollar amount of the Company’s backlog of orders totaled $29,456,792 and $17,709,684 as of January 31, 2007 and 2006, respectively.The Company expects that substantially all of the backlog that existed as of January 31, 2007 will be shipped during the ensuing fiscal year. Raw Materials: The Company procures its raw materials and supplies from various sources.The Company believes it could secure substitutes for the raw materials and supplies should they become unavailable, but there are no assurances that the substitutes would perform as well or be priced as competitively.The Company has not experienced any significant difficulty in securing raw materials and supplies, and does not anticipate any significant difficulty in procurement in the coming year or foreseeable future. Employees: As of January 31, 2007, the Company employed 365 people, of whom 147 were involved in manufacturing, and 218 were engaged in administration, sales, engineering, supervision and clerical work.The Company has had no work stoppages during the past five years and considers its employee relations to be good. Foreign Operations: Most of the Company’s operations and assets are located in the United States.The Company also owns a manufacturing operation in Heerenveen, The Netherlands, through its wholly-owned subsidiary, Mefiag B.V., and operates a sales office and warehouse in Barrie, Ontario, Canada through its wholly-owned subsidiary, Flex-Kleen Canada Inc.In the fiscal year ended January 31, 2006, the Company established an indirect wholly-owned subsidiary in the People’s Republic of China, Mefiag (Guangzhou) Filter Systems Ltd., to assemble the Mefiag line of products initially for sale to China’s domestic plating and metal-finishing industry. 5 Index Large export sales are typically made on the basis of confirmed irrevocable letters of credit or time drafts to selected customers in U.S. dollars.The Company believes that currency fluctuation and political and economic instability do not constitute substantial risks to its business. For information concerning foreign net sales on a reporting segment basis, reference is made to the Consolidated Business Segment Data (Restated) contained on page 34. New York Stock Exchange and Securities and Exchange Commission Certifications: During the fiscal year ended January 31, 2007, the Company submitted to the New York Stock Exchange (the "NYSE") the certification of the Chief Executive Officer that he was not aware of any violation by Met-Pro Corporation of the NYSE's corporate governance listing standards as required by Section 303A.12(a) of the New York Stock Exchange Listed Company Manual. In addition, the Company has filed with the SEC, as exhibits to this Form 10-K/A for the fiscal year ended January 31, 2007, the Chief Executive Officer's and Chief Financial Officer's certifications regarding the quality of the Company's public disclosure, disclosure controls and procedures, and internal controls over financial reporting as required by Section 302 of the Sarbanes-Oxley Act of 2002 and related SEC rules. 6 Index Executive Officers of the Registrant: The following table sets forth certain information regarding the Executive Officers of the Registrant: Raymond J. De Hont, age 53, is Chairman of the Board, Chief Executive Officer and President of the Company. Mr. De Hont was elected Chairman of the Board in September 2003.He was elected President and Chief Executive Officer in March 2003 and a Director of the Company in February 2003.Mr. De Hont served as the Chief Operating Officer of the Company from June 2000 to March 2003.From June 1995 to December 2000, Mr. De Hont was Vice President and General Manager of the Company’s Fybroc Division, during which time, starting in October 1999, he also served as General Manager for the Company’s Dean Pump Division. Prior to joining Met-Pro Corporation, Mr. De Hont was employed by Air and Water Technologies, where among other positions he was Vice President and General Manager of Flex-Kleen Corporation, the business of which is now owned by the Company. Gary J. Morgan, CPA, age 52, is Senior Vice President-Finance, Chief Financial Officer, Secretary, Treasurer and a Director of the Company. He was appointed Vice President-Finance, Chief Financial Officer, Secretary and Treasurer in October 1997, and became a Director of the Company in February 1998.Mr. Morgan joined the Company in 1980 and served as the Company’s Corporate Controller immediately prior to October 1997. James G. Board, age 53, is Executive Vice President of the Company and the General Manager of Dean Pump, Fybroc and Sethco Divisions.Mr. Board joined the Company in December 2000 as Vice President of the Company and General Manager of Dean Pump and Fybroc Divisions and served in these positions until March 2006, at which time he was appointed to his present position.In February 2006, he assumed the additional responsibilities for the management of the Company’s Sethco Division.For more than five years prior to joining the Company, Mr. Board was employed by Tuthill Energy Systems as Director of Sales. Paul A. Tetley, age 48, is Executive Vice President of the Company, a position to which he was appointed in March 2006, with responsibilities for Duall, Flex-Kleen, Systems and the International Sales Divisions, as well as for Strobic Air Corporation where he continues to serve as General Manager, a position he has held since December 1999.Mr. Tetley joined the Company in 1996 in connection with the Company’s acquisition of the business now conducted by Strobic Air Corporation, where he had worked as the Engineering/Production Manager. Robert P. Replogle, age 66, is Vice President of the Company and in February 2006 became Assistant to the President.Mr. Replogle served as General Manager of the Company’s Sethco Division from August 2003 until February 2006, and as General Manager of Mefiag Division from July 1993 until February 2006.Prior to July 1993, Mr. Replogle served as Director of the International Sales Division. Gregory C. Kimmer, age 52, is Vice President of the Company and General Manager of the Duall Division, to which offices he was appointed in October 1989.For more than five years prior thereto, Mr. Kimmer was employed by the company whose business is now operated as the Duall Division. Lewis E. Osterhoudt, age 56, is Vice President of the Company and General Manager of the Keystone Filter Division, to which offices he was appointed in June 2004.Mr. Osterhoudt joined the Company in March 2004, initially serving as Assistant to the President.For more than five years prior thereto, Mr. Osterhoudt was employed by Hardy Machine and Design Inc. and I.O. Gold Systems Inc., most recently as Operations Manager and President, respectively. Vincent J. Verdone, age 59, is Vice President of the Company and General Manager of the Company’s Pristine Water Solutions Inc. subsidiary.Mr. Verdone joined the Company in January 2005.For more than five years prior thereto, Mr. Verdone was employed by Ashland Inc., in which his last position was North American Corporate Sales Manager. There are no family relationships between any of the Directors or Executive Officers of the Registrant.Each officer serves at the pleasure of the Board of Directors, subject, however, to agreements the Company has with certain officers providing for compensation in the event of termination of employment following a change in control of the Company.See “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters” referenced in Item 12 of this Report. 7 Index Item 1A.Risk Factors: Any of the events discussed as risk factors below may occur.If they do, our business, financial condition, results of operations and cash flows could be materially adversely affected.Additional risks and uncertainties not identified in this or other SEC filings, or that we currently deem immaterial, may also impair our business operations. We sell our products in highly competitive markets, which puts pressure on our profit margins and limits our ability to maintain or increase the market share of our products. The markets for our products are fragmented and highly competitive.We compete against a very diverse number of companies across our many markets.Depending upon the market, our competitors include large and well-established national and global companies; regional and local companies; low cost replicators of spare parts; and in-house maintenance departments of our end user customers.We compete based on price, technical expertise, timeliness of delivery, previous installation history and reputation for quality and reliability, with price competition tending to be more significant for sales to original equipment manufacturers.Some of our customers are attempting to reduce the number of vendors from which they purchase in order to reduce the size and diversity of their inventory.To remain competitive, we will need to invest continuously in manufacturing, marketing, customer service and support, and our distribution networks.No assurances can be made that we will have sufficient resources to continue to make the investment required to maintain or increase our market share or that our investments will be successful.If we do not compete successfully, our business, our financial condition, results of operations and cash flows could be adversely affected. If we fail to comply with the requirements of Section404 of the Sarbanes-Oxley Act of 2002, our business prospects and stock valuation could be adversely affected. Section404 of the Sarbanes-Oxley Act of 2002 requires our management to report on, and our independent registered public accounting firm to attest to, the effectiveness of our internal control over financial reporting.We have expended significant resources to comply with our obligations under Section404 with respect to the fiscal years ended January31, 2007, and 2005.If we are unable to comply with our obligations under Section404 in the future or experience delays in future reports of our management and outside auditors on our internal control over financial reporting, or if we fail to respond timely to any changes in the Section404 requirements, we may be unable to timely file with the SEC our periodic reports and may be subject to, among other things, regulatory or enforcement actions by the SEC and the NYSE, including delisting from the NYSE, securities litigation, events of default under our credit facilities, debt rating agency downgrades or rating withdrawals and a general loss of investor confidence, any one of which could adversely affect our business prospects and the valuation of our Common Shares. We are party to asbestos-containing product litigation that could adversely affect our financial condition, results of operations and cash flows. Beginning in 2002, the Company and/or one of its divisions began to be named as one of many defendants in asbestos-related lawsuits filed predominantly in Mississippi on a mass basis by large numbers of plaintiffs against a large number of industrial companies including in particular those in the pump and fluid handling industries. More recently, the Company and/or this division have been named as one of many pump and fluid handling defendants in asbestos-related lawsuits filed in New York and Maryland by individual plaintiffs, sometimes husband and wife. To a lesser extent, the Company and/or this division have also been named together with many other pump and fluid handling defendants in these type of cases in other states as well. The complaints filed against the Company and/or this division have been vague, general and speculative, alleging that the Company, and/or the division, along with the numerous other defendants, sold unidentified asbestos-containing products and engaged in other related actions which caused injuries and loss to the plaintiffs. The Company believes that it and/or the division have meritorious defenses to the cases which have been filed and that none of its and/or the division's products were a cause of any injury or loss to any of the plaintiffs. The Company’s insurers have hired attorneys who together with the Company are vigorously defending these cases. The Company and/or the division have been dismissed from or settled a number of these cases. The sum total of payments made through January 31, 2007to settle these cases is $305,000, all of which has been paid by the Company’s insurers including legal expenses, except for corporate counsel expenses, with an average cost per settled claim, excluding legal fees, of approximately $28,000. As of January 31, 2007, there were a total of 37 cases pending against the Company, as compared to 51 cases that were pending as of January 31, 2006. During the fiscal year ended January 31, 2007, 20 new cases were filed against the Company, and the Company was dismissed from or settled 34 cases. Most of the pending cases have not advanced beyond the early stages of discovery, although several cases are on schedules leading to trial. The Company presently believes that none of the pending cases will have a material adverse impact upon the Company’s results of operations, liquidity or financial condition. 8 Index If we are unable to obtain raw materials at favorable prices, our operating margins and results of operations will be adversely affected. We purchase substantially all electric power and other raw materials we use in the manufacturing of our products from outside sources.The costs of these raw materials have been volatile historically and are influenced by factors that are outside our control. In recent years, the prices for energy, metal alloys and certain other of our raw materials have increased, with the prices for energy currently exceeding historical averages.If we are unable to pass increases in the costs of our raw materials to our customers, our operating margins and results of operations will be adversely affected. Significant changes in pension fund investment performance or assumptions relating to pension costs may have a material effect on the valuation of our obligations under our defined benefit pension plans, the funded status of these plans and our pension expense. We maintain defined benefit pension plans that we must fund. In these plans’ fiscal years ended October 31, 2006, we contributed approximately $0.1 million to these plans.As of January 31, 2007, our unfunded pension liability was approximately $3.3 million.The amount of this pension liability is materially affected by the discount rate used to measure our pension obligations and, in the case of the plans such as ours that are required to be funded, the level of plan assets available to fund those obligations and the expected long-term rate of return on plan assets.A change in the discount rate can result in a significant increase or decrease in the valuation of pension obligations, affecting the reported status of our pension plans and our pension expense.Significant changes in investment performance or a change in the portfolio mix of invested assets can result in increases and decreases in the valuation of plan assets or in a change of the expected rate of return on plan assets.Changes in the expected return on plan assets assumption can result in significant changes in our pension expense.During the third quarter ended October 31, 2006, the Company amended its defined benefit pension plans to freeze the accrual of future benefits for all its salaried and non-union hourly employees, effective on December 31, 2006. We may incur material costs as a result of product liability and warranty claims, which could adversely affect our financial condition, results of operations and cash flows. We may be exposed to product liability and warranty claims in the event that the use of our products results, or is alleged to result, in bodily injury and/or property damage or our products actually or allegedly fail to perform as expected.While we maintain insurance coverage with respect to certain product liability claims, we may not be able to obtain such insurance on acceptable terms in the future, if at all, and any such insurance may not provide adequate coverage against product liability claims.In addition, product liability claims can be expensive to defend and can divert the attention of management and other personnel for significant periods of time, regardless of the ultimate outcome.An unsuccessful defense of a product liability claim could have an adverse affect on our business, results of operations and financial condition and cash flows.Even if we are successful in defending against a claim relating to our products, claims of this nature could cause our customers to lose confidence in our products and our company.Warranty claims are not covered by insurance, and we may incur significant warranty costs in the future for which we would not be reimbursed. Natural or man-made disasters could negatively affect our business. Future disasters caused by earthquakes, hurricanes, floods, terrorist attacks or other events, and any potential response by the U.S. government or military, could have a significant adverse effect on the general economic, market and political conditions, which in turn could have a material adverse effect on our business. We plan to expand the international distribution and manufacturing of our products, which will subject us to additional business risks. As part of our business strategy, we intend to increase our international sales, although we cannot assure you that we will be able to do so. In the fiscal year ended January 31, 2006, through an indirectly wholly-owned subsidiary we established manufacturing operations for our Mefiag business in the People’s Republic of China, in addition to our long-standing Mefiag manufacturing operations in The Netherlands.Conducting business outside of the United States subjects us to significant additional risks, including: — export and import restrictions, tax consequences and other trade barriers, — currency fluctuations, — greater difficulty in accounts receivable collections, — economic and political instability, — foreign exchange controls that prohibit payment in U.S. dollars, and — increased complexity and costs of managing and staffing international operations. 9 Index Our products could infringe the intellectual property rights of others and we may be exposed to costly litigation. The products we sell are continually changing as a result of improved technology.Although we and our suppliers attempt to avoid infringing known proprietary rights of third parties in our products, we may be subject to legal proceedings and claims for alleged infringement by us, our suppliers or our distributors, of third parties’ patents, trade secrets, trademarks or copyrights. Any claims relating to the infringement of third-party proprietary rights, even if not meritorious, could result in costly litigation, divert management's attention and resources, or require us to either enter into royalty or license agreements which are not advantageous to us, or pay material amounts of damages. In addition, parties making these claims may be able to obtain an injunction, which could prevent us from selling our products.We may increasingly be subject to infringement claims as we expand our product offerings. Our ability to operate our Company effectively could be impaired if we fail to attract and retain key personnel. Our ability to operate our businesses and implement our strategies depends, in part, on the efforts of our executive officers and other key employees.In addition, our future success will depend on, among other factors, our ability to attract and retain qualified personnel, particularly research professionals, technical sales professionals and engineers.The loss of the services of any key employee or the failure to attract or retain other qualified personnel could have a material adverse effect on our business or business prospects. If our goodwill or indefinite-lived intangible assets become impaired, we may be required to record a significant charge to earnings. We carry approximately $20.8 million of goodwill on our balance sheet, or approximately 21% of our total assets. Approximately $11.1 million of the $20.8 million relates to our Flex-Kleen Division. Under United States generally accepted accounting principles, goodwill and indefinite-lived intangible assets are not amortized but are reviewed for impairment on an annual basis or more frequently whenever events or changes in circumstances indicate that their carrying value may not be recoverable.The Flex-Kleen Division, which initially performed well after being acquired by Met-Pro, thereafter had several years of declining performance which we attributed primarily to a general weakness in its served markets, followed by improved performance in the fiscal years ended January 31, 2007, 2006 and 2005.We have also made management changes at Flex-Kleen which we believe are helping to improve Flex-Kleen’s performance.During the fiscal year ended January 31, 2007, we performed an impairment analysis of the $11.1 million of goodwill that the Company carries for Flex-Kleen and concluded that no impairment has occurred.Flex-Kleen’s performance needs to continue to improve in order for us not to be required to write-off some or all of its goodwill.If in the future we determine that there has been an impairment of Flex-Kleen’s goodwill, we will be required to record a charge to earnings, to the extent of the impairment, during the period in which any impairment of our goodwill or indefinite-lived intangible assets is determined, which would produce an adverse impact upon our results of operations.For the fiscal year ended January 31, 2007, the actual net sales and operating profit for our Flex-Kleen business unit have exceeded the projections used in our annual impairment model, and in addition the backlog as of January 31, 2007 for the Flex-Kleen business unit totaled $4.9 million, or an increase of 36.4% over same period last year.Please refer to page 23 “Critical Accounting Policies and Estimates” for additional information concerning goodwill impairment. Changes in accounting may affect our reported earnings. For many aspects of our business, United States generally accepted accounting principles, including pronouncements, implementation guidelines, and interpretations, are highly complex and require subjective judgments.Additionally, changes in these accounting principles, including their interpretation and application, could significantly change our reported earnings, adding significant volatility to our reported results without a comparable underlying change in our cash flows. Additional Risks to the Company. The Company is subject to various risks occurring in the normal course of business.The Forward-Looking Statements; Factors That May Affect Future Results in the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of this Report sets forth a list of risks, including those identified above, that may adversely affect the Company and is incorporated herein by reference. Item 1B.Unresolved Staff Comments: None 10 Index Item 2.Properties: The following manufacturing and production facilities were owned or leased by the Company as of the date of filing this report: Name Structure Property/Location Status Executive Offices, International Division, Systems Division and Strobic Air Corporation 73,000 square foot, cement building, with finestone facing 17 acres in Harleysville, Pennsylvania Owned Keystone Filter Division 31,000 square foot, cement block building 2.3 acres in Hatfield, Pennsylvania Owned Sethco and Fybroc Divisions 93,500 square foot, cement building with brick facing 8 acres in Telford, Pennsylvania Owned(1) Dean Pump Division 66,000 square foot, metal building 17.1 acres in Indianapolis, Indiana Owned Duall Division and Mefiag Division 63,000 square foot, metal and masonry building 7 acres in Owosso, Michigan Owned Flex-Kleen Division 13,760 square foot, brick building Itasca, Illinois Leased(2) 37,320 square foot, metal building Sharpsburg, North Carolina Leased(3) Flex-Kleen Canada Inc. 3,187 square foot, masonry building Barrie, Ontario, Canada Leased(4) Pristine Water Solutions Inc. 22,000 square foot, cement block building 2.55 acres in Waukegan, Illinois Owned 600 square foot warehouse facility Minot, North Dakota Leased(5) Mefiag B.V. 34,000 square foot, metal and masonry building 1.1 acres in Heerenveen, The Netherlands Owned Vacant land 3 acres in Heerenveen, The Netherlands Owned Mefiag (Guangzhou) Filter Systems Ltd. 11,000 square foot cement building Guangzhou, People’s Republic of China Leased(6) (1) We completed a 47,000 square foot addition to this facility; the reference to 93,500 square feet includes this addition. (2) Flex-Kleen Division’s lease for the operation in Itasca, Illinois expires on December 31, 2007. (3) Flex-Kleen Division’s lease for the warehouse in Sharpsburg, North Carolina is on a month to month basis. (4) Flex-Kleen Canada Inc.’s lease for the sales and warehouse facility in Barrie, Ontario, Canada expires on February 29, 2008. (5) Pristine Water Solutions Inc.’s lease for the warehouse in Minot, North Dakota is on a month to month basis. (6) Mefiag (Guangzhou) Filter Systems Ltd.’s lease for the operation in Guangzhou, People’s Republic of China expires on July 31, 2010. In addition, the Company owns a 30,000 square foot building located on 4 acres in Hauppauge, Long Island, New York. During the second quarter ended July 31, 2006, the Company listed for sale this 30,000 square foot building at an asking price of $5.0 million.The net book value of the land and building amounted to $0.8 million as of January 31, 2007, and is included in the property, plant and equipment, net, section of the consolidated balance sheet. 11 Index Item 3.Legal Proceedings: Certain of the statements made in this Item 3 (and elsewhere in this Report) are “forward-looking” statements which are subject to the considerations set forth in “Forward-Looking Statements; Factors That May Affect Future Results” located in the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of this Report, and we refer you to these considerations. Beginning in 2002, the Company and/or one of its divisions began to be named as one of many defendants in asbestos-related lawsuits filed predominantly in Mississippi on a mass basis by large numbers of plaintiffs against a large number of industrial companies including in particular those in the pump and fluid handling industries. More recently, the Company and/or this division have been named as one of many pump and fluid handling defendants in asbestos-related lawsuits filed in New York and Maryland by individual plaintiffs, sometimes husband and wife. To a lesser extent, the Company and/or this division have also been named together with many other pump and fluid handling defendants in these type of cases in other states as well. The complaints filed against the Company and/or this division have been vague, general and speculative, alleging that the Company, and/or the division, along with the numerous other defendants, sold unidentified asbestos-containing products and engaged in other related actions which caused injuries and loss to the plaintiffs. The Company believes that it and/or the division have meritorious defenses to the cases which have been filed and that none of its and/or the division's products were a cause of any injury or loss to any of the plaintiffs. The Company’s insurers have hired attorneys who together with the Company are vigorously defending these cases. The Company and/or the division have been dismissed from or settled a number of these cases. The sum total of payments made through January 31, 2007to settle these cases is $305,000, all of which has been paid by the Company’s insurers including legal expenses, except for corporate counsel expenses, with an average cost per settled claim, excluding legal fees, of approximately $28,000. As of January 31, 2007, there were a total of 37 cases pending against the Company, as compared to 51 cases that were pending as of January 31, 2006. During the fiscal year ended January 31, 2007, 20 new cases were filed against the Company, and the Company was dismissed from or settled 34 cases. Most of the pending cases have not advanced beyond the early stages of discovery, although several cases are on schedules leading to trial. The Company presently believes that none of the pending cases will have a material adverse impact upon the Company’s results of operations, liquidity or financial condition. The Company is also party to a small number of other legal proceedings arising in the ordinary course of business.Although the ultimate outcome of any legal matter cannot be predicted with certainty, based upon the present information, including the Company’s assessment of the facts of each particular claim as well as accruals, the Company believes that no pending proceeding will have a material adverse impact upon the Company’s results of operations, liquidity, or financial condition. Item 4.Submission of Matters to a Vote of Security Holders: No matters were submitted to a vote of security holders during the fourth quarter of the fiscal year ended January 31, 2007. 12 Index PART II Item 5.Market for the Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities: (a) Market Information. The Company’s Common Shares are traded on the New York Stock Exchange under the symbol “MPR”.The high and low selling prices of the Common Shares for each quarterly period for the last two fiscal years, as reported on the New York Stock Exchange, are shown below (adjusted for four-for-three stock split paid on November 15, 2005). Quarter ended Year ended January 31, 2007 April July October January Price range of common shares: High $ 15.38 $ 16.25 $ 13.70 $ 15.38 Low 12.67 12.10 12.29 13.23 Cash dividend paid .0625 .0625 .0625 .0675 Year ended January 31, 2006 April July October January Price range of common shares: High $ 10.49 $ 11.48 $ 11.95 $ 13.10 Low 9.75 9.76 10.59 11.60 Cash dividend paid .0581 .0581 .0581 .0625 (b) Holders. There were 450 registered shareholders on January 31, 2007, and the Company estimates that there are approximately 2,000 additional shareholders with shares held in street name. (c) Stock Split. On October 10, 2005, the Board of Directors declared a four-for-three stock split which was paid on November 15, 2005 to shareholders of record on November 1, 2005.All references to per share amounts, number of shares outstanding, and number of shares covered by stock option and other plans have been restated to reflect the effect of the stock split. (d) Dividends. The Board of Directors declared quarterly dividends of $.0625 per share payable on March 9, 2006, June 7, 2006, and September 6, 2006 to shareholders of record at the close of business on February 24, 2006, May 26, 2006 and August 24, 2006, respectively.The Board of Directors declared quarterly dividends of $.0675 per share payable on December 14, 2006 andMarch 14, 2007 to shareholders of record as of November 30, 2006 and February 28, 2007, respectively. We expect to continue to pay comparable dividends during at least the next fiscal year. (e) Securities Authorized For Issuance Under Equity Compensation Plans.Set forth below is information aggregated as of January 31, 2007 with respect to three equity compensation plans previously approved by the Company’s shareholders, being the 1997 Stock Option Plan, the 2001 Equity Incentive Plan and the 2005 Equity Incentive Plan.Also included in the table below is information with respect to the Company’s Year 2000 Employee Stock Purchase Plan. Number of Securities Remaining Available Number of Securities For Future Issuance to be Issued Upon Weighted-Average Under Equity Exercise of Exercise Price of Compensation Plans Outstanding Options, Outstanding Options, (Excluding Securities Plan Category Warrants and Rights Warrants and Rights Reflected in Column (A)) (A) (B) (C) Equity compensation plans approved by security holders 956,941 $ 10.69 862,070 Equity compensation plans not approved by security holders - - - 13 Index (f)
